UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4893


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PHILIP MURPH, a/k/a Phil, a/k/a Phillip Murph, a/k/a Philip
Murphy,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:94-cr-00036-BR-2)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Philip        Murph          was     placed        on      supervised         release

following      his     release          from           imprisonment       for     federal        drug

distribution     crimes.              Murph’s          supervised     release        was     revoked

after    he   was     again        convicted            for    federal    drug       distribution

violations; he was sentenced to thirty months of imprisonment

for violating his supervised release.                            On appeal, Murph argues

that his sentence is unreasonable because the court failed to

explain why it denied his request to have the sentence imposed

run concurrently with the federal sentence he was then serving.

For the reasons that follow, we affirm.

              We will affirm a sentence imposed after revocation of

supervised     release        if      it     is    within       the   prescribed           statutory

range and not plainly unreasonable.                             United States v. Crudup,

461 F.3d 433, 439-40 (4th Cir. 2006).                            In determining whether a

sentence is plainly unreasonable, we first consider whether the

sentence imposed is unreasonable.                          Id. at 438.          In making this

determination,         we     follow             “the     procedural        and       substantive

considerations         that        we      employ        in     our   review         of     original

sentences.”          Id.    at     438.           In    this    inquiry,    we       take    a   more

deferential posture concerning issues of fact and the exercise

of     discretion          than       reasonableness              review        of        Guidelines

sentences.       United States v. Moulden, 478 F.3d 652, 656 (4th

Cir.    2007).        Only       if     we   find        the    sentence    procedurally           or

                                                    2
substantively         unreasonable,         must        we    decide        whether      it    is

“plainly” so.         Id. at 657.

              While a district court must consider Chapter Seven’s

policy   statements       and    the       statutory         provisions      applicable         to

revocation sentences under 18 U.S.C.A. §§ 3553(a), 3583(e) (West

2000 & Supp. 2010), the district court need not robotically tick

through every subsection, and it has broad discretion to revoke

the previous sentence and impose a term of imprisonment up to

the statutory maximum provided by § 3583(e)(3).                                 Moulden, 478
F.3d   at     656-57    (4th     Cir.      2007);         Crudup, 461 F.3d     at      439.

Moreover, while a district court must provide a statement of the

reasons for the sentence imposed, the court “need not be as

detailed or specific when imposing a revocation sentence as it

must   be     when    imposing       a    post-conviction            sentence.”          United

States   v.    Thompson,       595 F.3d 544,      547   (4th    Cir.     2010);      see

United States v. Boulware, 604 F.3d 832, 938 (4th Cir. 2010) (a

properly      preserved    objection            to   an    inadequate       explanation         is

reviewed for harmless error).

              Here, prior to imposing sentence, the district court

listened      to     arguments    from          both      parties,      heard     from     Murph

himself, and stated that it had considered the relevant Chapter

Seven policy statements in the Sentencing Guidelines, and the

§ 3553(a) factors applicable to revocation sentences.                               Moreover,

although      Murph    sought    a       concurrent          sentence,      the    Government

                                                 3
informed the court that any term of imprisonment for a violation

of supervised release must be imposed to run consecutively to

any term of imprisonment then being served by a defendant under

U.S. Sentencing Guidelines Manual § 7B1.3(f), p.s. (2009).                    See

id.   (stating   “[a]ny    term    of    imprisonment      imposed    upon    the

revocation of supervised release shall be ordered to be served

consecutively to any sentence of imprisonment that the defendant

is serving”).     Under these circumstances, we do not find that

the   district   court’s   failure      to   grant   Murph’s   request     for   a

concurrent sentence was plainly unreasonable.              Moulden, 478 F.3d

at 656; Crudup, 461 F.3d at 439-40.

           Accordingly, we affirm Murph’s thirty-month sentence.

We    dispense   with     oral    argument     as    the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                        4